 

Case_9°19-cv-81160-RS_ Document 158-12. Entered on ELSD Docket 02/18/2020 _ Page 1of9

 

 

 

 

EXHIBIT L

 

 

 

 

 

 

 

 

 
Case 9:19-cv-81160-RS Document 158-12 Entered on FLSD Docket 02/18/2020 Page 2 of 9

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

APPLE INC.,
Plaintiff
Vv.
CORELLIUM, LLC,

Civil Action No, 9:19 -CV- 81160 RS

Defendant

Nee es ee ee ee

SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To: CHRIS BETZ

(Name of person to whom this subpoena is directed)

a Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or

those set forth in an attachment:

 

| Place: US Legal Support uit a Date and Time:
rant Street, Suite .
Denver, Colorado 80203 03/06/2020 10:00 am

 

The deposition will be recorded by this method: CourtReporter a

O Production: You, or your representatives, must also bring with you to the deposition the following documents,
electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the

material:

 

The following provisions of Fed, R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 02/07/2020

CLERK OF COURT

OR
Justin B. Levine, Esq.

Signature of Clerk or Deputy Clerk Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party) Corellium, LLC

— _ ee ___ , who issues or requests this subpoena, are:
Justin B. Levine, Esq., Cole Scott & Kissane PA, 222 Lakeview Ave., Suite 120, West Palm Bch, Florida 33401

justindevinemcskliagal.coat_(66.383-9200
Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to

whom it is directed. Fed. R. Civ. P. 45(a)(4).

 
 

 

Case 9:19-cv-81160-RS Document 158-12 Entered on FLSD Docket 02/18/2020 Page 8@429867

COLE, SCOTT & KISSANE, P. A.

 

Reorder PALE2G » 305-592-2839 Ino Bpriniech.cam

02/05/2020

 

 

 

 

 

 

 

 

 

 

 

 

THIS DOCUMENT CONTAINS. A: BLUE TO GREEN BACKGROUND /ONITHE FACE = SEE REVERSE SIDE FOR) OTHER SECURITY FEATURES

 

Invoice No. Date | G/L Account _ Client | Matter | Claim # | Inv Amount
0000000 7002 0017-00 19-2672 52.07
Narrative: VENDOR: Chris Betz INVOICE#: 0000000 DATE: 2/5/2020 Requested by: Scott,

Donna - 2 - CR-237149 - Return to Initiator

Matter description: Apple, Inc. vs. Corellium, LLC

Totals 52,07

 

 

 

 

 

COLE, SCOTT & KISSANE, P.A. - »  , NORTHERN TRUST BANK OF FLORIDA, N. A. 479867
“ATTORNEYS-AT-LAW me ; 600 Brickell Avenue
DADELAND CENTER II "| Miami, FL 33131 IAI TRA
st 0. SOUTH DADELAND BLVD. SUITE 1400
AMI, F A 33156
ak DATE AMOUNT

“PAY: FIFTY TWO AND 07/100

‘TO THE
OF Chris Betz

02/05/2020 9 ****¥eFeHE CED Q7**

Johnson Thomas CHECKINVALID AFTER @0DAYS

SIGNATURE HAS A COLORED BACKGROUND « BORDER CONTAINS MICROPRINTING

Wh?7I86 7 BOBBOOGBSO! tO,00SAzaue

 

 
Case 9:19-cv-81160-RS Document 158-12 Entered on FLSD Docket 02/18/2020 Page 4 of 9

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No, 9:19 -CV- 81160 RS

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any) C } nt 4 } 2. te
on (date)

C) I served the subpoena by delivering a copy to the named individual as follows:

 

 

on (date) ; or

 

C1 I returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ J2..07 ;

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: 7 _

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:
Case 9:19-cv-81160-RS Document 158-12 Entered on FLSD Docket 02/18/2020 Page 5 of 9

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance,

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense,

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attomey who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required, A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested,
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting ftom compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a

subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research, development,
or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and
(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(lt) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents, A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form, The
person responding need not produce the same electronically stored
information in more than one form.

(D) /naccessible Electronically Stored Information, The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) /nformation Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies tt has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 9:19-cv-81160-RS Document 158-12 Entered on FLSD Docket 02/18/2020 Page 6 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO: 9:19-cv-81160-RS
APPLE INC.,

Plaintiff,
Vv.

CORELLIUM, LLC,
Defendant.
/

NOTICE OF TAKING DEPOSITION

PLEASE TAKE NOTICE that the undersigned attorneys will take the deposition of:

Name: Chris Betz
Date: March 6, 2020
Time: 10:00 a.m.

Place of Taking: US Legal Support
1900 Grant St., Ste. 1025
Denver, CO 80203

upon oral examination for purpose of discovery or use as evidence in this action, and at
trial or for such other purposes as authorized under applicable statutes and/or the Federal
Rules of Civil Procedure 30, before a Notary Public, or before some other officer
authorized by law to administer oaths, who is not a relative, employee, attorney, or counsel
of any of the parties, or a relative, or employee of such attorney or counsel, or financially
interested in the action, and pursuant to adjournments, if any, by said office until said
testimony shall be completed. If the deposition is not completed on the date set out above,
the taking of the deposition will continue from day to day thereafter until completed.

COLE, SCOTT & KISSANE, P.A.
ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 3340] (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 158-12 Entered on FLSD Docket 02/18/2020 Page 7 of 9

Dated: February 7, 2020.

By:

CASE NO.: 9:19-CV-81160-RS

Respectfully submitted,

s/ Lizza C. Constantine
JONATHAN VINE
Florida Bar No.: 10966
JUSTIN LEVINE
Florida Bar No.: 106463
LIZZA CONSTANTINE
Florida Bar No.: 1002945

 

COLE, SCOTT & KISSANE, P.A.
Counsel for Defendant

Esperante Building

222 Lakeview Avenue, Suite 120

West Palm Beach, Florida 33401
Telephone (561) 383-9222

Facsimile (561) 683-8977

E-mail: jonathan.vine@csklegal.com
E-mail: justin. levine@csklegal.com
E-mail: lizza.constantine@csklegal.com

and

NORTON ROSE FULBRIGHT

Counsel for Defendant

2200 Ross Ave.

Dallas, Texas 75201

Telephone (214) 855-8000

Facsimile (214) 855-8200

Brett Govett, Pro hac vice

E-mail: brett.govett@nortonrosefulbright.com
Robert Greeson, Pro hac vice

E-mail: robert.greeson@ nortonrosefulbright.com
Jackie Baker, Pro hac vice

E-mail: jackie.baker@nortonrosefulbright.com

2

COLE, SCOTT & KISSANE, P.A.
ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 158-12 Entered on FLSD Docket 02/18/2020 Page 8 of 9

CASE NO.: 9:19-CV-81160-RS

CERTIFICATE OF SERVICE
IT IS HEREBY CERTIFIED that on February 5, 2020, the foregoing document is being
served on all counsel of record identified on the attached Service List in the manner specified,
either via transmission of Notices of Electronic Filing generated by CM/ECF or by some other
authorized manner, or a combination thereof, so as to comply with the requirements of Local Rule

5.4 and other applicable rules and procedures.

SERVICE LIST

Martin B. Goldberg
mgoldberg@lashgoldberg.com
rdiaz@lashgoldberg.com
Emily L. Pincow
epincow@lashgoldberg.com
gizquierdo@lashgoldberg.com
LASH & GOLDBERG LLP
100 Southeast Second Street
Miami, FL 33131

Kathryn Ruemmler (pro hac vice)
kathryn.ruemmler@lw.com

Sarang Vijay Damle (pro hac vice)
sy.damle@lw.com

Elana Nightingale Dawson (pro hac vice)
elana.nightingaledawson@|w.com
LATHAM & WATKINS LLP

555 Eleventh Street NW, Suite 1000
Washington, DC 20004

Andrew M. Gass (pro hac vice)
andrew.gass@lw.com

LATHAM & WATKINS LLP

505 Montgomery Street, Suite 2000
San Francisco, CA 94111

Jessica Stebbins Bina (pro hac vice)
jessica.stebbinsbina@lw.com

3

COLE, SCOTT & KISSANE, P.A.
ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (661) 383-9200 - (561) 683-8977 FAX
Case 9:19-cv-81160-RS Document 158-12 Entered on FLSD Docket 02/18/2020 Page 9 of 9

CASE NO.: 9:19-CV-81160-RS

LATHAM & WATKINS LLP
10250 Constellation Blvd., Suite 1100
Los Angeles, CA 90067

Attorneys for Plaintiff,
Apple Inc.

4

COLE, SCOTT & KISSANE, P.A.
ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 93401 (661) 383-9200 - (561) 683-8977 FAX
